Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed April 28, 2021 is acknowledged.  Claims 8-14, 21-27, 33-39 and 41-52 are canceled. Claim 40 is amended. Claims 53-57 are newly added. Claims 1-7, 15-20, 28-32, 40 and new claims 53-57 are pending. Claims 1-7, 15-20 and 28-32 are withdrawn without traverse (filed 2/3/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/21. 
3.	Claims 40 and 53-57 are under examination in this office action.
4.	Applicant’s arguments filed on April 28, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 40-41 is withdrawn in response to Applicant’s amendment to the claim and cancellation of claim 41.	
The rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled.	

The rejection of claim 40 under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by Leung et al. (US6077990) is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 40 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (J. Neurosci. 2013; 33:6181-6190) is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Leung et al. (US6077990) in view of Guo et al. (J. Neurosci. 2013; 33:6181-6190) is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 28, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 53-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
On p.5 of the response, Applicant argues that the rejection has been overcome in view of the amendment to independent claim 40.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. It is unclear whether the limitation “protease activated receptor 2-/- (PAR2-/-) stem cells…..” means the homozygous deletion of the PAR2 gene, a PAR2 gene deficiency resulting in no expression of PAR2 protein, such as a mutation in the promoter of PAR2 gene, PAR2 mutants with all possible mutations resulting in loss of function/activity of PAR2 protein, an allele mutation in PAR2 gene, a nucleic acid mutation in PAR2 gene or an amino acid mutation in PAR2 protein, or a missense mutation resulting in no expression of PAR2 protein etc. The metes and bounds of what is encompassed within the definition of the limitation “protease activated receptor 2-/- (PAR2-/-) stem cells…..” cannot be determined. Since the metes and bounds are unknown, a skilled artisan cannot envision what Applicant intended to include within the scope of the claims, which render the claims indefinite. For examination purposes, the limitation “protease activated receptor 2-/- (PAR2-/-) stem cells” is interpreted as PAR2-/- gene knockout resulting in loss of function of PAR2.
 PAR2-/- stem cells are PAR2-/- oligodendrocyte progenitor cells” recited in claim 40 or 57 renders the claim indefinite because the claims recite both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 or 57 recites the broad recitation “the PAR2-/- stem cells”, and the claim also recites “wherein the PAR2-/- stem cells are PAR2-/-oligodendrocyte progenitor cells” which is the narrower statement of the range/limitation. Stem cells are “multipotent” whereas oligodendrocyte progenitor cells can only differentiate into oligodendrocytes, not multipotent. The claimed “stem cells” cannot be simultaneously multipotent and oligodendrocyte progenitor cells, which can only differentiate into oligodendrocyte lineages and are not multipotent.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
iii. The rest of the claims are indefinite as depending from an indefinite claim. See MPEP 2173.05 (b).
Accordingly, the rejection of claims 40 and 53-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 53-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 40 and 53-57 as amended encompass a genus of PAR2-/- stem cells, a genus of PAR2-/- neural stem cells, a genus of PAR2-/- induced pluripotent stem cells, a genus of PAR2-/- bone marrow derived stem cells, a genus of PAR2-/- mesenchymal stem cells and a genus of PAR2-/- oligodendrocyte progenitor cells, which include a genus of mutations in PAR2 gene resulting loss of function of PAR2. 
On p. 6 of the response, Applicant argues that the rejection has been overcome in view of the amendment to independent claim 40 and the 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient species, or description or information to demonstrate that Applicant is in possession of the claimed genus of PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells because:
i. The instant specification only teaches detecting an increased number of Sox2+ and ki-67+ neural stem cells in the subventricular zone (SVZ) of the PAR2 knockout mice as compared to wild type animals in example 7, and that PAR2-loss of function increases the number of Olig2 and CC-1-posivtive mature oligodendrocytes and enhances expression of myelin proteins (PLP), myelin basic protein (MBP) and NogoA in differentiated oligodendroglia in vitro (examples 3-4) in PAR2 knockout mice when compared to wild type animals. 
ii. Instant claims are not limited to the cells set forth above but also encompass a genus of PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells that are generated from a genus of mutations in PAR2 gene resulting in loss of function of PAR2.
iii. From the specification and the prior art, Applicant is in possession of PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells isolated from PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J mice disclosed by Scarisbrick et al. (US2016/0000791]) or Yoon et al. (2017), or PAR2-/- mice disclosed by Leung et al. (US6077990). 
iv. The structural and functional relationship between the claimed genus of PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells and the stem cells isolated from PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J mice disclosed by Scarisbrick et al. (US2016/0000791, as in IDS) (see paragraph [0064]), Yoon et al. (Glia, published 18 September 2017, doi.org/10.1002/glia.23215), or  PAR2-/- mice disclosed by Leung et al. (US6077990, as in IDS) is unknown. The specification fails to provide sufficient description as to what other PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells are and what structural and functional relationship between the claimed genus and the PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells disclosed in Scarisbrick et al. (US2016/0000791), Yoon et al. (2017) or Leung et al. (US6077990). 
	Taken together, the instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of the claimed genus and the PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- PAR2-/- oligodendrocyte progenitor cells. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to isolate what other PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells might be.  
Since the common characteristics/features of other PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
	Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
PAR2-/- stem cells, PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells and PAR2-/- oligodendrocyte progenitor cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  Therefore, the claimed composition has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 40 and 53-57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on April 28, 2021.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102 & 103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 40 and 57 are rejected under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scarisbrick et al. (US 2016/0000791, published Jan 7, 2016, priority Jul 7, 2014, as in IDS).
Claims 40 and 57 as amended are drawn to a composition comprising a plurality of PAR2-/- stem cells including PAR2-/- oligodendrocyte progenitor cells.
Scarisbrick et al. (US 2016/0000791) teaches isolating a plurality of PAR2-/- oligodendrocyte progenitor cells (OPCs) isolated from mice deficient in PAR2 (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J) in a culture medium for cultures, which meet the limitation “a composition comprising a plurality of PAR2-/- oligodendrocyte progenitor cells” recited in claims 40 and 57 (see paragraphs [0064]-[0065]; [0088]; [0113]; [0116]; [0119], in particular). Thus, claims 40 and 57 are anticipated by Scarisbrick (US 2016/0000791).

PAR2-/- oligodendrocyte progenitor cells in a composition because PAR2-/- oligodendrocyte progenitor cells in a composition can be used for cultures or for treatment of demyelinating disease to enhance myelination due to lack of PAR2 expression. The skilled artisan would have been motivated to do so because the use of PAR2-/- oligodendrocyte progenitor cells in a composition for treatment of demyelinating disease provides the advantage of blocking the PARs for improving myelination as taught by Scarisbrick. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to .

Claim Rejections - 35 USC § 103
10.	Claims 40 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Scarisbrick et al. (US 2016/0000791, published Jan 7, 2016, priority Jul 7, 2014, as in IDS) in view of Leung et al. (US6077990, cited previously) and Radulovic et al. (Neurobiol. Dis. 2015 Nov; 83:75-89. doi:10.1016/jnbd.2015.08.021).
Claims 40 and 53-56 as amended are drawn to a composition comprising a plurality of PAR2-/- stem cells, wherein the PAR2-/- stem cells are PAR2-/- neural stem cells, PAR2-/- induced pluripotent stem cells, PAR2-/- bone marrow derived stem cells, PAR2-/- mesenchymal stem cells.
Scarisbrick is set forth above. Scarisbrick also teaches a composition for increasing myelination or remyelination in a subject, comprising a plurality of modified stem cells that have reduced PAR expression as compared to corresponding wild type stem cells or a plurality of modified neural stem cells that have reduced PAR expression as compared to corresponding wild type neural stem cells (see paragraphs [0008]; -/-, B6.129S4-F2r.sup.tm1Ajc/J) or PAR2 (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J), and also teaches that oligodendrocyte progenitor cells and stem cells are isolated from mice deficient in PAR1 (PAR1-/-, B6.129S4-F2r.sup.tm1Ajc/J) or PAR2 (PAR2-/-, B6.Cg-F2rl1(tm1Mslb)/J) (see paragraph [0062]; [0064]-[0065]). Scarisbrick teaches stem cells including embryonic stem cells, induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells (see paragraph [0062]). Scarisbrick teaches the modified stem cells that have reduced PAR expression as compared to corresponding wild type stem cells can be for example modified in vitro to contain a mutation in the PAR1 gene, such that PAR1 expression is reduced or even knocked out (see paragraph [0062]). Scarisbrick teaches that after delivery to the subject (e.g., a preterm infant, or a juvenile or adult having a CNS injury or demyelinating disorder), the stem cells can differentiate into neuronal cells and, due to their reduced level of PAR1 expression, can facilitate or enhance myelination (see paragraph [0062]). 
But Scarisbrick does not explicitly teaches that induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells are PAR2-/- as recited in claims 40 and 53-56.
 While Scarisbrick does not explicitly teaches induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells are PAR2-/- as recited in claims 40 and 53-56, Leung et al. (US6077990) and Radulovic et al teach these limitations and provide motivation and an expectation of success in isolating and preparing PAR2-/- induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells in a composition because neural -/- provide benefits for reducing inflammation caused by astrogliosis and promoting neuronal protection and promoting functional recovery after neuronal injury including spinal cord injury as taught by Radulovic. 
Leung teaches a composition comprising a plurality of modified embryonic stem (ES) cells, a plurality of modified stem cells that have reduced PAR2 expression as compared to corresponding wild type stem cells (gene disruption in transgenic: and a PAR2 knockout transgenic animal that carries a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells (see col. 1-3; col. 5-6, example 1, claim 1, in particular). Leung teaches the use of modified stem cells with reduced PAR2 expression for providing the advantage of blocking the PARs for improving myelination in a demyelinating disease with enhanced expression of both PARI and PAR2 (see figures 2S-2C). 
Radulovic et al. teach neural progenitor/stem cells with reduced expression or inhibition of PAR2 or PAR2-/- provide benefits for reducing inflammation caused by astrogliosis and promoting neuronal protection and promoting functional recovery after neuronal injury including spinal cord injury as taught by Radulovic (see abstract; p.3; p. 8-12) . Radulovic teaches that spinal cord injury induces the expression of PAR2 and its agonist neurosin (Klk6) in PAR2 +/+ mice but not in PAR2-/- mice (see p. 8-9). Radulovic teaches that deletion of PAR2 gene is associated with improved motor recovery after spinal cord injury, and reduces neuropathological outcomes and astrogliosis and inflammation and apoptosis (p. 9-12).
 Leung and Radulovic with the teaching of Scarisbrick to isolate and make the claimed stem cells, induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells from PAR2-/- mice or that have a modified/mutated PAR2 to knockout or reduce the expression of  PAR2 when compared to wild type stem cells from the PAR2 knockout transgenic mice taught by Leung or Radulovic with an expectation of success because the use of modified stem cells with reduced PAR2 expression or PAR2 KO, as disclosed by Leung or Radulovic, provides the advantage of blocking the PARs for improving myelination in a demyelinating disease with enhanced expression of both PARI and PAR2 (and after delivery to a subject (e.g., a preterm infant, or a juvenile or adult having a CNS injury or demyelinating disorder), the stem cells can differentiate into neuronal cells and, due to their reduced level of PAR1 or PAR2 expression, can facilitate or enhance myelination; wherein the stem cells include embryonic stem cells, induced pluripotent stem cells, bone marrow derived stem cells, mesenchymal stem cells, and neural stem cells isolated from PAR1-/- or PAR2-/-  mice as taught by Scarisbrick or Radulovic. The person would have been motivated to expand the use and the application of the invention disclosed by Scarisbrick in view of Leung and Radulovic. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain .

Conclusion

11.	NO CLAIM IS ALLOWED.



12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (J. Neurosci. 2013; 33:6181-6190) teach a composition of human neural progenitor/stem cells isolated from the telencephalic ventricular zone/subventricular zone of fetal brain tissue transfected with siRNA targeting to PAR2 to reduce PAR2 expression, which meet the limitation recited in claim 40 (see p. 6183, 
Rasmussen et al. (PLoS One, 2012; 7:e46087. doi:10.1371/journal.pone.0046087) teaches a composition comprising a plurality of modified human adipose stem cells (hASCs) that have been treated with anti-PAR2 receptors to reduce the activity and expression of PAR2 (see abstract; p. 4-9). 
Yamamoto et al. (Transgenic Res. 2012; 21:743-755. doi 10.1007/s11248-011-9564-0) teaches a composition comprising a plurality of modified embryonic stem (ES) cells and a Par2 knockout transgenic animal carrying a modified PAR2 gene and does not express normal PAR2 protein expression when compared to corresponding wild type stem cells  (see abstract; p. 745; p. 747-753).


13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 9, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649